 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANNETTE SANCHEZ,                                   No. 2:18-CV-01144-TLN-DMC
12                        Plaintiff,
13             v.                                        ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                          Defendant.
16

17            Plaintiff, who is proceeding with retained counsel, brings this action for judicial review of

18   a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). The matter

19   was referred to a United States Magistrate Judge pursuant to Eastern District of California local

20   rules.

21            On August 7, 2019, the magistrate judge filed findings and recommendations herein

22   which were served on the parties and which contained notice that the parties may file objections

23   within the time specified therein. (ECF No. 19.) On August 21, 2019, Plaintiff filed her

24   Objections to Findings and Recommendations. (ECF No. 20.) On August 29, 2019, Defendant

25   filed a Response. (ECF No. 21.)

26            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

27   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28   ///
                                                         1
 1   Court finds the findings and recommendations to be supported by the record and by proper

 2   analysis. The Court further notes Plaintiff’s objections merely reiterate arguments made in her

 3   moving papers on summary judgment, which the magistrate judge properly addressed and

 4   rejected in the Findings and Recommendations.

 5              Accordingly, IT IS HEREBY ORDERED that:

 6              1. The Findings and Recommendations filed August 7, 2019 (ECF No. 19), are adopted

 7   in full;

 8              2. Plaintiff’s Motion for Summary Judgment (ECF No. 16) is DENIED;

 9              3. Defendant’s Cross-Motion for Summary Judgment (ECF No. 17) is GRANTED;

10              4. The Commissioner’s final decision is AFFIRMED; and

11              5. The Clerk of the Court is directed to enter judgment and close this file.

12              IT IS SO ORDERED.

13   Dated: September 25, 2019

14

15

16                                            Troy L. Nunley
17                                            United States District Judge

18

19

20
21

22

23

24

25

26
27

28
                                                           2
